DETAILED ACTION
Claims 1-5, 7-15, and 17-20 are considered for examination. Claims 1 and 11 are amended. Claims 6 and 16 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. Other minor informalities have arisen.
In response to applicant's arguments under 35 U.S.C. §103 that the amended claims define over the previously presented rejection of record, The Office finds this argument persuasive, however moot in light of a new found combination of references which renders the newly claimed invention obvious. Particularly, the previous combination of references fails to disclose the added feature wherein the feedback includes a graphic showing a boundary around the musculoskeletal form of the user that represents previously captured range of motion of a population of users, however this feature is taught in Slepian in Figure 3 as cited below which is added to the rejection as an additional form of feedback. Further details of the rejection are provided below. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Pub. 2014/0148931 A1) in view of Takeichi et al. (US Pub. 2020/0250408 A1)1 in further view of Aragones et al. (US Pub. 2012/0183939 A1) and Slepian (US Pub. 2019/0125220 A1).
In re Claim 1, Watanabe et al. discloses: a method (at least wherein Watanabe discloses a system for utilizing cameras to assess the form of a runner. Wherein client device (20,30,40) includes cameras (30) which capture images of a user’s (90) running form and the system performs a multiple linear regression based on the captured images to determine a user’s running score in [0009]-[0022] and comprising: 
receiving one or more images captured by a camera of a client device of a user, the one or more images indicating musculoskeletal form of the user while performing an exercise (at least wherein the cameras (20) captures images of a user (90) running and sends the information to a computer client device for processing and output in [0064]-[0065]); 
extracting a set of features from the one or more captured images, the extracted features describing the musculoskeletal form of the user (at least at Figure 28, wherein various features are extracted related to the user’s running form based on the images including various angles. See also Figure 16, etc. and the angle definitions in Figures 7-14 and [0101]-[0115]); 
accessing a machine learning model that predicts whether the user had proper musculoskeletal form while performing the exercise, the machine learning model trained using features describing a musculoskeletal form in a plurality of images of each of a plurality of other users performing the exercise with and without proper musculoskeletal form (at least at Figures 5-16, wherein a machine learning regression model is trained based upon expert ratings obtained in Figure 23 and ¶ [0097]-[0122] to predict a user’s running score and various categories of their performance using features of their motion extracted from images. Wherein the experts rated image from users with both proper and improper form as seen in at least Figure 17. Wherein the regression model is utilized to predicts a future user’s scores in various categories in Figure 19, 20, 27, and 28 and these categories are subsequently used in another trained regression model to subsequently predict a user’s overall running score as in [0168]-[0174]. Wherein scoring ranges are defined for each scoring component in [0174] and based upon comparing the similarity of the user’s score in a particular component to the target range of proper muscular form a category of performance is determined given to the user for each features as in Figure 32 and [0182]. More examples throughout); 
determining a metric describing the musculoskeletal form of the user by applying the machine learning model to the extracted set of features from the one or more captured images as input features (at least at the various metrics in Figure 32 and [0174], and [0184] where each performance category/grouping represents a metric. Wherein the user’s motion metrics in Figure 28 captured from the image data are used by the machine-learning model to determine the scoring metrics. Wherein the regression model is applied to the inputted images using the features of the inputted images); 
[…]
generating feedback for the exercise using at least the metric, the feedback comprising a graphic […]; and providing the feedback to the client device for presentation to the user (at least at Figure 32, wherein (132) and (135) in ¶ [0183] the device provides advice for the user to improve their running form based upon the scoring category that they are deemed deficient in. See also (131) wherein other advice is provided in categories that the user is doing well).
Watanabe et al. is silent on, but Takeichi et al. teaches: [a running form evaluation method, comprising] determining a range of position of at least a portion of a human body performing the exercise based on images of a population of users performing the exercise; generating feedback for the exercise using at least the metric, the feedback comprising a graphic of the range of position overlaid2 on a video of the user while performing the exercise (at least at [0012], and Figure 1, 4, and 7, wherein Figure 4 and [0012] a plurality of images of other users are obtained by the system and the features in Figure 7 extracted from the images. Wherein the standard values of each metrics in Figure 7 is determined from regressing the obtained data points from the user population. Wherein Figure 7, and [0064]-[0068] each metric is shown with the user’s current values represented by stars, with the bar lines representing a normal range of motion for each metric based on the population values. See also [0073]-[0074] wherein overall score comparisons may be provided In an alternative interpretation, see also [0072] wherein the range of motion of a particular other runner from the set of recorded runners is overlaid over the video of the user running, thereby providing feedback to the user, along with other scoring comparisons). Additionally, or alternatively, in case there is a disagreement to what constitutes a graphic “overlaid” on a Aragones et al. teaches: [an exercise feedback system, wherein] a graphic of [metrics] is displayed overlaid on an image or video of the user while performing an exercise (at least at Figure 11 and 12, wherein metric information is displayed in an overlaid fashion over the user’s performance of the exercise).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to provide a graphic of a range of motion of typical user’s overlaid on a video/image of the user performing an exercise via a metric, as taught by Takeichi et al. and/or Aragones et al., for the purpose of providing additional tailored feedback information to the user for the benefit of enabling the user to identify and correct their mistakes and more accurately evaluate their performance.
Watanabe et al. is silent on, but Slepian et al. teaches: [a running form evaluation method, comprising] determining a range of position of at least a portion of a human body performing the exercise based on images of a population of users performing the exercise; generating feedback for the exercise using at least the metric, the feedback comprising a graphic of the range of position overlaid on a video of the user while performing the exercise, wherein the graphic comprises a boundary around the musculoskeletal form of the user that represses the range of motion (at least at Figure 3, and [0056], wherein the display (330) shows a desired range of motion captured from an average range of motion from images of other users performing the exercise (336). Wherein image data is captured via cameras in Figure 6, etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to also provide a graphic of a range of motion of typical user’s overlaid on a video/image of the user performing an exercise, as taught by Slepian, for the purpose of providing additional tailored feedback information to the user for the benefit of enabling the user to identify and correct their mistakes and more accurately evaluate their performance.
In re Claim 2, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 1 discloses the claimed invention as shown above. Watanabe et al. further discloses: wherein determining the metric comprises: determining a level of similarity between at least one of the input features and one or more reference features of the at least one of the plurality of images labeled as indicating proper musculoskeletal form, wherein the metric is determined using at least the level of similarity (at least at Figure 32 and ¶ [0174], [0182], wherein the system determines a score for a particular component based on comparing the similarity of the input features and the ideal target features as in Figure 27, wherein the score and subsequent category label is determined based on the comparison. Wherein a perfect score in a category would represent the target ideal features).
In re Claim 9, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 1 discloses the claimed invention as shown above. Watanabe et al. further discloses: determining, from the one or more images, an object nearby the user while the user is performing the exercise; and determining a position of a portion of a body of the user relative to another position of the object, the metric determined further based on the position of the portion of the body (at least at Figure 12, 14, [0087], [0109]-[0111], wherein the system determines the position of the ground and the position of the foot of the user and determines when the foot is in contact with the ground and utilizes this information to calculate information which is used in determining metrics such as swing in Figure 27).
In re Claim 10, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 1 discloses the claimed invention as shown above. Watanabe et al. further discloses: wherein generating the feedback for the exercise comprises: determining at least one type of exercise equipment to recommend to the user (at least at [0092], [0179], [0181], [0187], and Figure 33, (160), wherein based upon the analysis an exercise shoe is recommended to the user based upon their running form score and body motion information).
In re Claim 11, Watanabe et al. discloses: a non-transitory computer-readable storage medium storing instructions for image processing (at least wherein Watanabe discloses a system for utilizing cameras to assess the form of a runner. Wherein client device (20,30,40) includes cameras (30) which capture images of a user’s (90) running form and the system performs a multiple linear regression based on the captured images to determine a user’s running score in [0009]-[0022] and score for various running components using the features in Figures 6-16. Wherein the regressions coefficients are learned using supervised training by scores given by experts for runners with good and bad form in [0097]-[0122] the instructions when executed by a processor causing the processor to: 
receive one or more images captured by a camera of a client device of a user, the one or more images indicating musculoskeletal form of the user while performing an exercise (at least wherein the cameras (20) captures images of a user (90) running and sends the information to a computer client device for processing and output in [0064]-[0065]); 
extract a set of features from the one or more captured images, the extracted features describing the musculoskeletal form of the user (at least at Figure 28, wherein various features are extracted related to the user’s running form based on the images including various angles. See also Figure 16, etc. and the angle definitions in Figures 7-14 and [0101]-[0115]); 
access a machine learning model that predicts whether the user had proper musculoskeletal form while performing the exercise, the machine learning model trained using a plurality of images of users performing the exercise with and without proper musculoskeletal form (at least at Figures 5-16, wherein a machine learning regression model is trained based upon expert ratings obtained in Figure 23 and ¶ [0097]-[0122] to predict a user’s running score and various categories of their performance using features of their motion extracted from images. Wherein the experts rated image from users with both proper and improper form as seen in at least Figure 17. Wherein the regression model is utilized to predicts a future user’s scores in various categories in Figure 19, 20, 27, and 28 and these categories are subsequently used in another trained regression model to subsequently predict a user’s overall running score as in [0168]-[0174]. Wherein scoring ranges are defined for each scoring component in [0174] and based upon comparing the similarity of the user’s score in a particular component to the target range of proper muscular form a category of performance is determined given to the user for each features as in Figure 32 and [0182]. More examples throughout); 
determine a metric describing the musculoskeletal form of the user by applying the machine learning model to the extracted set of features from the one or more captured images as input features (at least at the various metrics in Figure 32 and [0174], and [0184] where each performance ; 
[…]
generate feedback for the exercise using at least the metric, the feedback comprising a graphic […]; and provide the feedback to the client device for presentation to the user (at least at Figure 32, wherein (132) and (135) in ¶ [0183] the device provides advice for the user to improve their running form based upon the scoring category that they are deemed deficient in. See also (131) wherein other advice is provided in categories that the user is doing well).
Watanabe et al. is silent on, but Takeichi et al. teaches: [a running form evaluation method, comprising] determining a range of position of at least a portion of a human body performing the exercise based on images of a population of users performing the exercise; generating feedback for the exercise using at least the metric, the feedback comprising a graphic of the range of position overlaid3 on a video of the user while performing the exercise (at least at [0012], and Figure 1, 4, and 7, wherein Figure 4 and [0012] a plurality of images of other users are obtained by the system and the features in Figure 7 extracted from the images. Wherein the standard values of each metrics in Figure 7 is determined from regressing the obtained data points from the user population. Wherein Figure 7, and [0064]-[0068] each metric is shown with the user’s current values represented by stars, with the bar lines representing a normal range of motion for each metric based on the population values. See also [0073]-[0074] wherein overall score comparisons may be provided In an alternative interpretation, see also [0072] wherein the range of motion of a particular other runner from the set of recorded runners is overlaid over the video of the user running, thereby providing feedback to the user, along with other scoring comparisons). Additionally, or alternatively, in case there is a disagreement to what constitutes a graphic “overlaid” on a video of the user under MPEP §2120(I)(A), Aragones et al. teaches: [an exercise feedback system, wherein] a graphic of [metrics] is displayed overlaid on an image or video of the user while performing an exercise (at least at Figure 11 and 12, wherein metric information is displayed in an overlaid fashion over the user’s performance of the exercise).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to provide a graphic of a range of motion of typical user’s overlaid on a video/image of the user performing an exercise via a metric, as taught by Takeichi et al. and/or Aragones et al., for the purpose of providing additional tailored feedback information to the user for the benefit of enabling the user to identify and correct their mistakes and more accurately evaluate their performance.
Watanabe et al. is silent on, but Slepian et al. teaches: [a running form evaluation method, comprising] determining a range of position of at least a portion of a human body performing the exercise based on images of a population of users performing the exercise; generating feedback for the exercise using at least the metric, the feedback comprising a graphic of the range of position overlaid on a video of the user while performing the exercise, wherein the graphic comprises a boundary around the musculoskeletal form of the user that represses the range of motion (at least at Figure 3, and [0056], wherein the display (330) shows a desired range of motion captured from an average range of motion from images of other users performing the exercise (336). Wherein image data is captured via cameras in Figure 6, etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to also provide a graphic of a range of motion of typical user’s overlaid on a video/image of the user performing an exercise, as taught by Slepian, for the purpose of providing additional tailored feedback information to the user for the benefit of enabling the user to identify and correct their mistakes and more accurately evaluate their performance.
In re Claim 12, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 1 discloses the claimed invention as shown above. Watanabe et al. further discloses: wherein determining the metric comprises: determining a level of similarity between at least one of the input features and one or more reference features of the at least one of the plurality of images labeled as indicating proper musculoskeletal form, wherein the metric is determined using at least the level of similarity (at least at Figure 32 and ¶ [0174], [0182], wherein the system determines a score for a particular component based on comparing the similarity of the input features and the ideal target features as in Figure 27, wherein the score and subsequent category label is determined based on the comparison. Wherein a perfect score in a category would represent the target ideal features).
In re Claim 19, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 11 discloses the claimed invention as shown above. Watanabe et al. further discloses: determining, from the one or more images, an object nearby the user while the user is performing the exercise; and determining a position of a portion of a body of the user relative to another position of the object, the metric determined further based on the position of the portion of the body (at least at Figure 12, 14, [0087], [0109]-[0111], wherein the system determines the position of the ground and the position of the foot of the user and determines when the foot is in contact with the ground and utilizes this information to calculate information which is used in determining metrics such as swing in Figure 27).
In re Claim 20, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 11 discloses the claimed invention as shown above. Watanabe et al. further discloses: wherein generating the feedback for the exercise comprises: determining at least one type of exercise equipment to recommend to the user (at least at [0092], [0179], [0181], [0187], and Figure 33, (160), wherein based upon the analysis an exercise shoe is recommended to the user based upon their running form score and body motion information).
Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 1 and 11, respectively, in view of Borghese et al. (US Pub. 2014/0364230 A1).
In re Claim 3, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 2 discloses the claimed invention as shown above. Watanabe et al. further discloses: determining a classification of the musculoskeletal form of the user as improper musculoskeletal form responsive to determining that the level of similarity is less than threshold similarity (at least at Figure 32 and ¶ [0174], [0182], wherein the system determines the safety component is 
Watanabe et al. is arguably silent on transmitted a notification to another client device if the user’s form is deemed improper, but Borghese et al. teaches: [a rehabilitative therapy system comprising] transmitting a notification associated with the classification to another client device of a physical trainer of the user (at least at [0124],  wherein when the user’s performance is classified as improper form, a notification is sent to a remote second apparatus of a physical therapist of the user to alert them of the issue). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to transmit a warning to a client device of a physical therapist of the user if they are classified as having deficient form, as taught by Borghese et al. for the purpose of keeping the physical trainer of the user informed as to the user’s condition for the benefit of avoiding physical injuries incurred due to poor form and enhancing user communication.
In re Claim 13, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 2 discloses the claimed invention as shown above. Watanabe et al. further discloses: determining a classification of the musculoskeletal form of the user as improper musculoskeletal form responsive to determining that the level of similarity is less than threshold similarity (at least at Figure 32 and ¶ [0174], [0182], wherein the system determines the safety component is “deficient” and thereby improper when the score for the safety component is below a similarity threshold score); […].
Watanabe et al. is arguably silent on transmitted a notification to another client device if the user’s form is deemed improper, but Borghese et al. teaches: [a rehabilitative therapy system comprising] transmitting a notification associated with the classification to another client device of a physical trainer of the user (at least at [0124],  wherein when the user’s performance is classified as improper form, a notification is sent to a remote second apparatus of a physical therapist of the user to alert them of the issue). 
Watanabe et al. to transmit a warning to a client device of a physical therapist of the user if they are classified as having deficient form, as taught by Borghese et al. for the purpose of keeping the physical trainer of the user informed as to the user’s condition for the benefit of avoiding physical injuries incurred due to poor form and enhancing user communication.
Claim 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claims 2 and 12, respectively, in view of Markison et al. (US Pub. 2018/0054663 A1).
In re Claim 4, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 1 discloses the claimed invention as shown above. Watanabe et al. is arguably silent on, but Markison et al. teaches: [an exercise analysis system comprising] wherein the at least one of the input features indicates a range of motion of the user while performing the exercise, and wherein determining the metric comprises: determining that the user is fatigued responsive to determining that the range of motion is less than a threshold range (at least at [0166], wherein the system tracks the user’s stride length and determines that the user is fatigued responsive to determining that their stride length has shortened from an original length, and is thereby less than a threshold length/range. Also see where Wantanabe measures user stride length). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to determine that a user is fatigued if their stride length is less than a threshold range, as taught by Markison et al. for the purpose of enabling the system to determine additional information about the user for the benefit of increasing the comprehensive nature of the assessment and providing increased training feedback.
Additionally or alternatively, pursuant to MPEP §2120(I)(B), to more fully meet the requirement for a threshold value, it is now admitted prior art that the concept and advantages of comparing range of motion values to threshold range of motion values were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the Watanabe et al. by incorporating comparing their range of motion values to threshold range of motion values to determine performance information, to obtain predictable results of establishing an analytics standard for performance comparisons.
In re Claim 5, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 1 discloses the claimed invention as shown above. Watanabe et al. is arguably silent on, but Markison et al. teaches: [an exercise analysis system comprising] wherein the at least one of the input features indicates an amount of time that the user took to perform a repetition of the exercise, and wherein determining the metric comprises: determining that the user is fatigued responsive to determining that the amount of time is greater than a threshold time (at least at [0166], wherein the system tracks the user’s running pace, which is indicative of a time required to travel a particular distance, and determines that the user is fatigued responsive to determining that their pace has slowed from their original pace. Thereby the time required by the user to travel a certain distance is greater than an original time and is thereby greater than a threshold time). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to determine that a user is fatigued if their time per repetition is longer than a threshold time, as taught by Markison et al. for the purpose of enabling the system to determine additional information about the user for the benefit of increasing the comprehensive nature of the assessment and providing increased training feedback.
Additionally or alternatively, pursuant to MPEP §2120(I)(B), to more fully meet the requirement for a threshold value, it is now admitted prior art that the concept and advantages of comparing time/repetition values to threshold time/repetition values were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Watanabe et al.
In re Claim 14, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 11 discloses the claimed invention as shown above. Watanabe et al. is arguably silent on, but Markison et al. teaches: [an exercise analysis system comprising] wherein the at least one of the input features indicates a range of motion of the user while performing the exercise, and wherein determining the metric comprises: determining that the user is fatigued responsive to determining that the range of motion is less than a threshold range (at least at [0166], wherein the system tracks the user’s stride length and determines that the user is fatigued responsive to determining that their stride length has shortened from an original length, and is thereby less than a threshold length/range. Also see where Wantanabe measures user stride length). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to determine that a user is fatigued if their stride length is less than a threshold range, as taught by Markison et al. for the purpose of enabling the system to determine additional information about the user for the benefit of increasing the comprehensive nature of the assessment and providing increased training feedback.
Additionally or alternatively, pursuant to MPEP §2120(I)(B), to more fully meet the requirement for a threshold value, it is now admitted prior art that the concept and advantages of comparing range of motion values to threshold range of motion values were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Watanabe et al. by incorporating comparing their range of motion values to threshold range of motion values to determine performance information, to obtain predictable results of establishing an analytics standard for performance comparisons.
In re Claim 15, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 11 discloses the claimed invention as shown above. Watanabe et al. is arguably silent on, but Markison et al. teaches: [an exercise analysis system comprising] wherein the at least one of the input features indicates an amount of time that the user took to perform a repetition of the exercise, and wherein determining the metric comprises: determining that the user is fatigued responsive to determining that the amount of time is greater than a threshold time (at least at [0166], wherein the 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to determine that a user is fatigued if their time per repetition is longer than a threshold time, as taught by Markison et al. for the purpose of enabling the system to determine additional information about the user for the benefit of increasing the comprehensive nature of the assessment and providing increased training feedback.
Additionally or alternatively, pursuant to MPEP §2120(I)(B), to more fully meet the requirement for a threshold value, it is now admitted prior art that the concept and advantages of comparing time/repetition values to threshold time/repetition values were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Watanabe et al. by incorporating comparing their time/repetition values to threshold time/repetition values to determine performance information, to obtain predictable results of establishing an analytics standard for performance comparisons.
Claim 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al.  as applied to claims 1 and 11, respectively, in view of Neuberger et al. (US Pub. 2019/0374817).
In re Claim 7, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. as applied to claim 1 discloses the claimed invention as shown above. Watanabe et al. is arguably silent on, but Neuberger et al. teaches: [an exercise movement camera analysis system comprising] wherein determining the metric comprises: determining a physical attribute of the user; and determining a subset of the plurality of images indicating musculoskeletal form of the plurality of users associated with users having the physical attribute (at least at [0084]-[0089] and Figure 5, [0071]-[0074], wherein the system determines the user’s height, weight, age, and gender and compares their movement 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to compare the user’s performance to performances of user’s having similar heights/weights, as taught by Neuberger et al. for the purpose of increasing the accuracy of the form assessment by eliminating variances due to physical characteristics of the user for the benefit of improving the quality and reliability of the performance assessment.
In re Claim 8, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al. and Neuberger et al., as applied to claim 7 discloses the claimed invention as shown above. Watanabe et al. is arguably silent on, but Neuberger et al. teaches: [an exercise movement camera analysis system comprising] wherein the physical attributes indicates a value or range of values representing a height or a weight of the user (at least at [0084]-[0089] and Figure 5, [0071]-[0074], wherein the system determines the user’s height, weight, age, and gender and compares their movement data with movement data recorded by healthy individuals of substantially the same height/weight). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to compare the user’s performance to performances of user’s having similar heights/weights, as taught by Neuberger et al. for the purpose of increasing the accuracy of the form assessment by eliminating variances due to physical characteristics of the user for the benefit of improving the quality and reliability of the performance assessment.
Additionally or alternatively, pursuant to MPEP §2120(I)(A), in case there is a disagreement about the phrase “having the physical attribute”, it is now admitted prior art that the concept and advantages of finding user’s having the exact same height or weight values were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Watanabe et al. and Neuberger et al. by comparing users which have the exact 
In re Claim 17, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al.  as applied to claim 11 discloses the claimed invention as shown above. Watanabe et al. is arguably silent on, but Neuberger et al. teaches: [an exercise movement camera analysis system comprising] wherein determining the metric comprises: determining a physical attribute of the user; and determining a subset of the plurality of images indicating musculoskeletal form of the plurality of users associated with users having the physical attribute (at least at [0084]-[0089] and Figure 5, [0071]-[0074], wherein the system determines the user’s height, weight, age, and gender and compares their movement data with movement data recorded by healthy individuals of substantially the same height/weight or gender). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to compare the user’s performance to performances of user’s having similar heights/weights, as taught by Neuberger et al. for the purpose of increasing the accuracy of the form assessment by eliminating variances due to physical characteristics of the user for the benefit of improving the quality and reliability of the performance assessment.
In re Claim 18, the previous combination of Watanabe et al., Takeichi et al., Slepian, and/or Aragones et al.  and Neuberger et al. as applied to claim 17 discloses the claimed invention as shown above. Watanabe et al. is arguably silent on, but Neuberger et al. teaches: [an exercise movement camera analysis system comprising] wherein the physical attributes indicates a value or range of values representing a height or a weight of the user (at least at [0084]-[0089] and Figure 5, [0071]-[0074], wherein the system determines the user’s height, weight, age, and gender and compares their movement data with movement data recorded by healthy individuals of substantially the same height/weight). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Watanabe et al. to compare the user’s performance to performances of user’s having similar heights/weights, as taught by Neuberger et al. for the purpose of increasing the accuracy of the form assessment by eliminating variances due to 
Additionally or alternatively, pursuant to MPEP §2120(I)(A), in case there is a disagreement about the phrase “having the physical attribute”, it is now admitted prior art that the concept and advantages of finding user’s having the exact same height or weight values were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Watanabe et al. and Neuberger et al. by comparing users which have the exact same height or weight values, to obtain predictable results of establishing an analytics standard for performance comparisons.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Takeichi et al. receives support from PCT/JP2017/038909 filed 10/27/2017
        2 “to add information, data, ideas, etc. to existing information”; https://dictionary.cambridge.org/us/dictionary/english/overlay 
        3 “to add information, data, ideas, etc. to existing information”; https://dictionary.cambridge.org/us/dictionary/english/overlay